 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a eS ee fee aor es Ss fe a Xx
UNITED STATES OF AMERICA,
3 ORDER
- against -
bo Cre 7
JESUS MANUEL RIOS QUINTERO, 0 AG IESE)
ALBERTO MORETA,
Defendants.
iit ea Se ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The parties are directed to appear for a pretrial conference
with the Court on March 3, 2020 at 11:00 a.m. at the United States
Court House, 500 Pearl Street, New York, New York, in Courtroom
21A. The Court anticipates ruling on the parties’ motions in

limine at the conference.

Dated: New York, New York
February 2Y, 2020

   

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
